Citation Nr: 1718621	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for stroke, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for vertigo, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to July 1960 and from October 1961 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for hypertension, stroke, and vertigo, to include as secondary to service-connected diabetes mellitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to his active duty service.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran submitted a claim of entitlement to service connection for tinnitus in July 2007.  The claim was denied in a July 2009 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014)); 38 C.F.R. § 3.309(a) (2016). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for tinnitus.  

A review of the Veteran's service personnel records reflects that the Veteran served in the Republic of Vietnam from October 1965 to September 1966.  

At a VA examination dated in November 2008, the Veteran reported significant noise exposure while in service.  The Veteran indicated that he noted tinnitus "around two years ago."  The examiner opined that the Veteran's tinnitus is less likely than not due to noise exposure during service given its late date of reported onset.  

At a VA examination dated in April 2013, the examiner reviewed the Veteran's claims file and diagnosed the Veteran with tinnitus.  The examiner noted that the Veteran indicated on his substantive appeal that his tinnitus started when he lost his hearing.  The examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the Veteran's service-connected hearing loss as tinnitus is known to be a symptom associated with hearing loss.  The examiner also opined that tinnitus is at least as likely as not a result of military noise exposure as the Veteran operated heavy equipment in Vietnam.

The medical evidence associated with the claims file reveals a diagnosis of tinnitus. Additionally, the Board finds that that the Veteran is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of tinnitus and his exposure to acoustic trauma in service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a type of disorder associated with symptoms capable of lay observation).  Moreover, while the 2008 VA examiner provided a negative opinion, the more recent VA examiner, in 2013, provided a positive opinion with the regard to the Veteran's tinnitus and included a complete rationale for the opinion.  

 Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active duty service.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

A review of the claims file reveals that a remand is unfortunately necessary before a decision on the merits of the remaining claims can be reached.  

The Veteran claims that his hypertension, stroke, and vertigo are secondary to his service-connected diabetes mellitus.

The Veteran was afforded a VA examination in September 2008 at which time an examiner diagnosed essential hypertension and mild residuals, left hemiparesis and vertigo and opined that hypertension, stroke, and vertigo are less likely as not due to diabetes.  The examiner rationale was based on the chronology of the development of the various diagnoses and the lack of renal involvement.  Unfortunately, the examiner did not address whether any of the diagnosed disabilities were aggravated by the service-connected diabetes mellitus.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, another opinion should be obtained.  

VA outpatient treatment reports dated through March 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any additional records should be made.  38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since March 2013.  Any other records identified by the Veteran should also be requested.  Any negative responses should be associated with the claims file.

2.  Provide the Veteran's claims file to the VA examiner who conducted the September 2008 VA examination or another examiner with appropriate expertise for an opinion as to the etiology of the claimed hypertension, stroke, and vertigo.  The examiner should review the claims file prior to rendering an opinion.  If an opinion cannot be provided without an examination, one should be provided.  

The examiner should provide an opinion as to whether the Veteran's hypertension, stroke, and vertigo were caused or aggravated by his service-connected diabetes mellitus (meaning that hypertension, stroke, and/or vertigo were permanently worsened by the service-connected diabetes mellitus, beyond the natural progression of the conditions.)  If it is found that the service-connected diabetes mellitus aggravated hypertension, stroke, and/or vertigo, the examiner should state to what degree.  A complete rationale should be included for any conclusion reached.  

3.  Then, readjudicate the claims on appeal.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


